Citation Nr: 1534394	
Decision Date: 08/12/15    Archive Date: 08/20/15

DOCKET NO.  11-18 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for service-connected Osgood-Schlatter disease, with knee strain, patellar tendonitis, patellofemoral chondromalacia, and calcific tendonitis, right knee (hereinafter, "right knee disorder") prior to February 14, 2011; and to a rating in excess of 30 percent thereafter.

2.  Entitlement to a rating in excess of 20 percent for service-connected Osgood-Schlatter disease, with knee strain, patellar tendonitis, patellofemoral chondromalacia, and calcific tendonitis, left knee (hereinafter, "left knee disorder").

3.  Entitlement to an initial rating in excess of 10 percent for service-connected external otitis.

4.  Entitlement to service connection for a right elbow disorder, to include as secondary to service-connected knee disorders.

5.  Entitlement to service connection for a left elbow disorder, to include as secondary to service-connected knee disorders.

6.  Entitlement to service connection for a right shoulder disorder, to include as secondary to service-connected knee disorders.

7.  Entitlement to service connection for a left shoulder disorder, to include as secondary to service-connected knee disorders.

8.  Entitlement to service connection for a neck/cervical spine disorder, to include as secondary to service-connected knee disorders.

9.  Entitlement to service connection for a low back/lumbar spine disorder, to include as secondary to service-connected knee disorders.

10.  Entitlement to service connection for a bilateral foot disorder, to include as secondary to service-connected knee disorders.

11.  Entitlement to service connection for a right hip disorder, to include as secondary to service-connected knee disorders.

12.  Entitlement to service connection for a left hip disorder, to include as secondary to service-connected knee disorders.

13.  Entitlement to service connection for a right hand disorder, to include as secondary to service-connected knee disorders.

14.  Entitlement to service connection for a left hand disorder, to include as secondary to service-connected knee disorders.

15.  Entitlement to service connection for bilateral hearing loss.

16.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a skin disorder.

17.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to January 1975.

This matter is before the Board of Veterans' Appeals (Board) originally on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran provided testimony at a hearing before a Decision Review Officer (DRO) at the RO in August 2011; and before the undersigned Veterans Law Judge (VLJ) in March 2013.  Transcripts of both hearings are of record.

For the reasons detailed below, the Board finds that new and material evidence has been received to reopen the skin disorder claim.  However, as addressed in the REMAND portion of the decision below, further development it required regarding the underlying service connection claim as well as the right knee, left knee, external otitis, and TDIU claims.  Accordingly, these claims are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  The preponderance of the competent medical and other evidence of record is against a finding the Veteran has a current right elbow disorder that was incurred in or otherwise the result of his active service, or is secondary to service-connected knee disorders.

2.  The preponderance of the competent medical and other evidence of record is against a finding the Veteran has a current left elbow disorder that was incurred in or otherwise the result of his active service, or is secondary to service-connected knee disorders.

3.  The preponderance of the competent medical and other evidence of record is against a finding the Veteran has a current right shoulder disorder that was incurred in or otherwise the result of his active service, or is secondary to service-connected knee disorders.

4.  The preponderance of the competent medical and other evidence of record is against a finding the Veteran has a current left shoulder disorder that was incurred in or otherwise the result of his active service, or is secondary to service-connected knee disorders.

5.  The preponderance of the competent medical and other evidence of record is against a finding the Veteran has a current neck/cervical spine disorder that was incurred in or otherwise the result of his active service, or is secondary to service-connected knee disorders.

6.  The preponderance of the competent medical and other evidence of record is against a finding the Veteran has a current low back/lumbar spine disorder that was incurred in or otherwise the result of his active service, or is secondary to service-connected knee disorders.

7.  The preponderance of the competent medical and other evidence of record is against a finding the Veteran has a current bilateral foot disorder that was incurred in or otherwise the result of his active service, or is secondary to service-connected knee disorders.

8.  The preponderance of the competent medical and other evidence of record is against a finding the Veteran has a current right hip disorder that was incurred in or otherwise the result of his active service, or is secondary to service-connected knee disorders.

9.  The preponderance of the competent medical and other evidence of record is against a finding the Veteran has a current left hip disorder that was incurred in or otherwise the result of his active service, or is secondary to service-connected knee disorders.

10.  The preponderance of the competent medical and other evidence of record is against a finding the Veteran has a current right hand disorder that was incurred in or otherwise the result of his active service, or is secondary to service-connected knee disorders.

11.  The preponderance of the competent medical and other evidence of record is against a finding the Veteran has a current left hand disorder that was incurred in or otherwise the result of his active service, or is secondary to service-connected knee disorders.

12.  The preponderance of the competent medical and other evidence of record is against a finding the Veteran currently has a hearing loss disability that was incurred in or otherwise the result of his active service.

13.  Service connection was previously denied for a skin disorder by an August 2004 rating decision.  The Veteran was informed of that decision, including his right to appeal, and did not appeal.

14.  The evidence received since the last prior denial of service connection for a skin disorder was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, is not cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for a right elbow disorder, to include as secondary to service-connected knee disorders, are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).

2.  The criteria for a grant of service connection for a left elbow disorder, to include as secondary to service-connected knee disorders, are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).

3.  The criteria for a grant of service connection for a right shoulder disorder, to include as secondary to service-connected knee disorders, are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).

4.  The criteria for a grant of service connection for a left shoulder disorder, to include as secondary to service-connected knee disorders, are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).

5.  The criteria for a grant of service connection for a neck/cervical spine disorder, to include as secondary to service-connected knee disorders, are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).

6.  The criteria for a grant of service connection for a low back/lumbar spine disorder, to include as secondary to service-connected knee disorders, are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).

7.  The criteria for a grant of service connection for a bilateral foot disorder, to include as secondary to service-connected knee disorders, are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).

8.  The criteria for a grant of service connection for a right hip disorder, to include as secondary to service-connected knee disorders, are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).

9.  The criteria for a grant of service connection for a left hip disorder, to include as secondary to service-connected knee disorders, are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).

10.  The criteria for a grant of service connection for a right hand disorder, to include as secondary to service-connected knee disorders, are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).

11.  The criteria for a grant of service connection for a left hand disorder, to include as secondary to service-connected knee disorders, are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).

12.  The criteria for a grant of service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).

13.  New and material evidence having been received to reopen the claim of entitlement to service connection for a skin disorder, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014).  

For the reasons detailed below, the Board finds that new and material evidence has been received to reopen the claim of service connection for a skin disorder.  Therefore, no further discussion of the duties to notify and assist is required regarding this aspect of the appeal.

The United States Court of Appeals for Veterans Claims (Court) has held that adequate notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the Veteran was sent pre-adjudication notice via letters dated in February and April 2009, both of which were clearly prior to the May 2009 rating decision that is the subject of this appeal.  These letters, in pertinent part, informed the Veteran of what was necessary to substantiate his current appellate claims, what information and evidence he must submit, what information and evidence will be obtained by VA, as well as the information and evidence used by VA to determine disability rating(s) and effective date(s).  

In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 

In addition, the Board finds that the duty to assist a claimant in the development of his case has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, to include at the August 2011 and March 2013 hearings.  Nothing indicates the Veteran has identified the existence of any relevant evidence that has not been obtained or requested.  Moreover, he was accorded VA medical examinations regarding this case in February 2009, March 2009, February 2011, and March 2012 with a July 2012 addendum.  VA examiners are presumed qualified to render competent medical opinion(s).  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  As detailed below, these examinations included opinions that addressed the etiology of his claimed disabilities of the shoulders, elbows, hands, low back, neck, hips, feet, and hearing loss.  As these opinions were based upon both a medical evaluation of the Veteran, and an accurate understanding of his medical history based upon review of his VA claims folder, the Board finds they are supported by an adequate foundation.  Accordingly, the Board finds that these examinations are adequate for resolution of this case.  Consequently, the Board finds that the duty to assist the Veteran has been satisfied in this case.

With respect to the aforementioned August 2011 and March 2013 hearings, the Board is cognizant that Bryant v. Shinseki, 23 Vet. App. 488 (2010), held that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during their respective hearings, the DRO and undersigned VLJ accurately noted the nature of the appellate claims, provided an explanation of what was necessary to support a service connection claim, and asked questions to clarify the Veteran's contentions.  Moreover, the Veteran, through his testimony and other statements of record, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of either hearing.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been satisfied. 

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

I.  Service Connection

General Legal Criteria

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Service connection may also be established for certain chronic diseases that are present to a compensable degree within the first post-service year to include arthritis and organic diseases of the nervous system such as sensorineural hearing loss.  See 38 C.F.R. §§ 3.307, 3.309(a).  

Further, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).


Analysis - Shoulders, elbows, hands, neck, low back, hips, and feet

Initially, the Board notes that other than complaints of skin rashes of various joints, the Veteran's service treatment records contain no findings regarding the claimed elbows, shoulder, neck, low back, hip, and/or feet disorders.  He was treated for left wrist trauma in November 1973, but X-rays were within normal limits and there was no further treatment for any hand problems during his active service.  In fact, his neck, upper extremities, feet, and spine were consistently evaluated as normal on service examinations to include March 1971, August 1972, October 1973, and his December 1974 release from active duty examination.  Further, the Board notes that there was no indication of any such disabilities on an October 1980 VA general medical examination.  Moreover, the first competent medical evidence of these disabilities appears to be years after his separation from service.

As the first competent medical evidence of the claimed disabilities were years after service, service connection is clearly not warranted pursuant to the presumptive provisions of 38 C.F.R. §§ 3.307, 3.309(a).  Further, the Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.).

The Board also notes that the Veteran has generally contended that the claimed disabilities are secondary to his service-connected knee disorders.  However, he has also contended that his in-service problems, to include the findings of Osgood-Schlatter disease, was actually a misdiagnosis of a bilateral foot disorder that developed at that time; and that these problems affected his biomechanics to the extent he developed additional disability of the shoulders, elbows, hands, neck, low back, and hips.

The Board observes that the effect one disability has upon another involves complex medical issues that requires competent medical evidence to resolve.  This is consistent with Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (Fed. Cir. 2010) in which the Federal Circuit held in the context of a claimant contending secondary service connection that a claimant's own conclusory generalized statement that his or her service illness caused present medical problems was not enough to entitle him or her to a medical examination.  Moreover, as indicated in the preceding paragraph, the Veteran's contentions, in part, challenge the in-service competent medical findings as he has asserted his problems were misdiagnosed therein.  Consequently, the Board finds that competent medical evidence is required to resolve this case.

Here, nothing on file shows that the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Consequently, his contentions cannot constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1).

The Veteran has submitted a private medical opinions dated in June 2010 in support of his claims from a Dr. Cornell, DPM, ABPS, ABPOPPM, CIME.  Dr. Cornell states, in pertinent part, that he had treated the Veteran for years; the Veteran was misdiagnosed in service; that he could not have had Osgood-Schlatter disease at the time of his active service; that his problems were actually due to a condition of the feet which he referred to as pes planus and other conditions, with the most appropriate diagnosis being "Acquired Talpies Equino Varus"; and that he was certain within a reasonable degree of medical probability and certainty that the problems to which the Veteran suffers in his feet, ankles, knees, hips, shoulders, hands, wrists, elbows, lower back, spine, neck, and connective tissues were all related to his misdiagnosed "Acquired Talpies Equino Varus," that first presented when the Veteran was in military boot camp.  Dr. Cornell also provided rationale in support of his opinions.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The Board finds that the opinions provided by Dr. Cornell do not carry great probative weight.  In pertinent part, Dr. Cornell's statement that the Veteran's in-service problems were due to the feet, specially "Acquired Talpies Equino Varus," is inconsistent with the fact the service treatment records contain no findings of any such disorder of the feet.  Rather, as stated above, his feet were consistently evaluated as normal on service examinations to include the December 1974 release from active duty examination; and there was no indication of such disability on the October 1980 VA medical examination.  Moreover, such a diagnosis is inconsistent with the other competent medical evidence of record regarding the current nature of the claimed feet disorder.  For example, a February 2011 VA examination indicated there was no evidence of tenderness, instability, weakness, or abnormal weight bearing in the feet; and that there was no evidence of skin or vascular foot abnormality, malunion or nonunion of the tarsal or metatarsal bones, or muscle atrophy.  Further, it was noted that X-rays conducted in April 2010 showed that both feet appeared normal with no fracture, pathologic osseous abnormality, or soft tissue abnormality; and that overall impression was normal bilateral feet.  

Another February 2011 VA examination noted that evaluation of the feet showed that, on standing, the Veteran appeared to have well-maintained arches, if anything, slightly decreased arch on the ride sight compared to the left; however, very mildly.  The VA examiner also stated that the Veteran had no obvious forefoot or midfoot malalignment; and he did not appear to have varus or valgus deformities of either bilateral feet.  Diagnosis was bilateral muscular ligamentous strain of bilateral feet.  Further, the VA examiner explicitly disagreed with Dr. Cornell's diagnosis based upon physical examination and the radiographic evidence; and stated that the Veteran's bilateral feet did not demonstrate significant signs of flat foot and/or pes planus needed to lead to the conditions the Veteran was having, and to make that statement without significant flat foot was speculation.

The Board also notes, in light of the foregoing, that it calls into question the Veteran's reliability as a historian of his disabilities to the extent he now contends significant foot problems developed while on active duty.  As discussed above, the service examinations showed no such problems, there was no competent medical evidence of feet problems until years after service, and current VA examinations do not show any evidence of the type of impairment alleged by the Veteran or Dr. Cornell.

The Board further notes that the February 2009, February 2011, and March 2012 VA examinations (with the July 2012 addendum) included opinions against the claimed disabilities being secondary to the service-connected knee disorders, to include on the basis of aggravation.  In essence, it was acknowledged that severe disabilities of the knees and/or feet could, over time, lead to the development of such disabilities.  However, the VA examiners essentially found the Veteran's knee disabilities were not of such severity for this to be the case, to include on the basis of aggravation.

The Board has already found that these VA examiners are presumed qualified to render a competent medical opinion.  Moreover, they were familiar with the Veteran's medical history from review of the VA claims folder, and noted relevant findings therein.  None of the opinions expressed by the VA examiners were in speculative or equivocal language, and they were supported by stated rationale with reference to relevant findings in the record to include on examination, and/or reference to medical literature.  Therefore, the Board finds that these opinions are adequate, persuasive, and entitled to significant probative value in the resolution of this case.

In summary, there is no competent medical evidence of the claimed disabilities until years after service; the in-service examinations indicated these joints were all normal, as did the October 1980 VA examination; the competent medical opinion which supports the Veteran's claim has been found to be of little probative value; and opinions from multiple VA examinations are against the claim and have been found to be of significant probative value.  Consequently, the Board concludes that the preponderance of the competent medical and other evidence of record is against a finding the Veteran currently has disabilities of the shoulders, elbows, hands, neck, low back, hips, and/or feet that were incurred in or otherwise the result of his active service; or as secondary to a service-connected disability.  As the preponderance of the evidence is against these claims, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefit sought on appeal with respect to these claims must be denied.

Analysis - Hearing loss

For the purpose of applying the laws administered by VA, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Further, the Court has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Hensley, 5 Vet. App. at 160.  

The Veteran has essentially contended he developed bilateral hearing loss due to in-service noise exposure, and has described the circumstances thereof.  

The Board observes the Veteran is competent, as a lay person, to describe hearing problems and the type of in-service noise exposure that is the basis for his claim.  However, as indicated above, competent medical testing is required to show a hearing loss disability as defined by 38 C.F.R. § 3.385, as well as evidence of hearing loss per Hensley, supra.  Therefore, competent medical evidence is required to resolve this case.

The Veteran's service treatment records do not contain any audiological evaluations which document a hearing loss disability per 38 C.F.R. § 3.385.  For example, audiological evaluation conducted as part of his December 1974 release from active duty examination revealed, in pertinent part, pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
15
5
0
0
0
15
LEFT
15
10
5
0
10
30

The Board acknowledges there was evidence of Hensley hearing loss at 6,000 Hertz for the left ear, but there was no other evidence of such in the other frequencies for the left ear and no such evidence for the right ear.  Moreover, the first competent medical evidence of an actual hearing loss disability per 38 C.F.R. § 3.385 was many years after his separation from service, and then only for the left ear.  Therefore, he is not entitled to a grant of service connection pursuant to the presumptive provisions of 38 C.F.R. §§ 3.307, 3.309(a); and the lack of competent medical evidence of such disability for years after service can serve as probative evidence against the claim.  See Mense, supra; Maxson, supra.

As already indicated, the record reflects the Veteran currently has a hearing loss disability of the left ear per 38 C.F.R. § 3.385, but not the right.  For example, a March 2009 VA audio examination revealed pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
Average
RIGHT
10
5
10
10
25
12.5
LEFT
15
10
15
35
45
26.25

Speech recognition scores were 98 percent for the right ear, and 82 percent for the left ear. 

Inasmuch as the Veteran does not have a hearing loss disability of the right ear as defined by 38 C.F.R. § 3.385, service connection is not warranted for that ear.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was observed that 38 U.S.C.A § 1131, as well as other relevant statutes, only permitted payment for disabilities existing on and after the date of application for such disorders.  The Federal Circuit observed that the structure of these statutes "provided strong evidence of congressional intent to restrict compensation to only presently existing conditions," and VA's interpretation of the law requiring a present disability for a grant of service connection was consistent with the statutory scheme.  Degmetich, 104 F.3d at 1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation of the provisions of 38 U.S.C.A § 1110 to require evidence of a present disability to be consistent with congressional intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a disability).  Simply put, in the absence of proof of present disability there can be no valid claim.  

The Board also observes that the March 2009 VA audio examination, as well as a VA ear examination conducted that same month, both included opinions against current hearing loss being directly related to service to include the account of noise exposure therein.  These VA examiners are presumed qualified to render a competent medical opinion; were familiar with the Veteran's medical history from review of his claims folder; the opinions were not expressed in speculative or equivocal terms; and were supported by stated rationale with reference to relevant evidence of record.  Moreover, no competent medical opinion is of record which expressly refutes the opinions of these VA examiners.  Therefore, the Board finds these opinions are adequate, persuasive, and entitled to significant probative value in the instant case.

In view of the foregoing, the Board finds that the preponderance of the competent medical and other evidence is against a finding the Veteran currently has a hearing loss disability that was incurred in or otherwise the result of his active service.  As the preponderance of the evidence is against the claim, the benefit of the doubt  doctrine is not for application and the claim must be denied.

II.  New and Material Evidence

Service connection was previously denied for a skin disorder by an August 2004 rating decision.  The Veteran was informed of that decision, including his right to appeal, and did not appeal.  Moreover, new and material evidence was not physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Consequently, that decision is final.  See 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.1100, 20.1103.

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  The Court has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim. Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  Further, the Court has also held that in order to reopen a previously and finally disallowed claim there must be new and material evidence presented since the time that the claim was finally disallowed on any basis, not only since the time that the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996) (overruled on other grounds).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

The evidence of record at the time of the last prior denial in August 2004 included statements from the Veteran, his service treatment records, and post-service medical records which covered a period through 2004.

The Veteran's service treatment records reflect he was treated on multiple occasions for skin problems to include a skin rash of the back in July 1972, June 1973, and August 1974; skin rash on the back and extremities in August 1973; and skin rash of the feet in February 1974.  These records also include findings of tinea versicolor.  However, his skin was clinically evaluated as normal on his December 1974 release from active duty examination.  The October 1980 VA examination included some findings on evaluation of the skin, and a July 2004 VA examination diagnosed nonspecific dermatitis and history of tinea versicolor.

The evidence added to the record since the last prior denial includes additional statements from the Veteran, his testimony at the August 2011 and March 2013 hearings, and additional post-service medical records.  In pertinent part, the record indicates the Veteran continues to experience skin problems; and he has intimated that his current problems are similar to the in-service skin problems.  The Board acknowledges that the Veteran is competent, as a lay person, to describe visible skin problems.  As such, he has indicated recurrent symptoms since service.  Moreover, evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been submitted, without regard to other evidence of record.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  As such, given the in-service findings and the contentions of recurrent symptomatology since that time, the Board finds the evidence of record would at least warrant a VA examination to determine if the current skin disorder is etiologically linked to the documented in-service skin rashes.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Shade, supra.

In view of the foregoing, the Board finds that the evidence received since the last prior denial of service connection for a skin disorder was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, is not cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.  Therefore, new and material evidence has been received in accord with 38 C.F.R. § 3.156(a), and the claim is reopened.

Adjudication of the claim does not end with the determination that new and material evidence has been received.  The Board must now address the merits of the underlying service connection claim.  In the adjudication that follows, the presumption that the evidence submitted to reopen is true without regard to the other evidence of record no longer applies.

For the reasons addressed in the REMAND portion of the decision below, the Veteran's claim of service connection for a skin disorder is remanded for further development.





ORDER

Service connection for a right elbow disorder, to include as secondary to service-connected knee disorders, is denied.

Service connection for a left elbow disorder, to include as secondary to service-connected knee disorders, is denied.

Service connection for a right shoulder disorder, to include as secondary to service-connected knee disorders, is denied.

Service connection for a left shoulder disorder, to include as secondary to service-connected knee disorders, is denied.

Service connection for a neck/cervical spine disorder, to include as secondary to service-connected knee disorders, is denied.

Service connection for a low back/lumbar spine disorder, to include as secondary to service-connected knee disorders, is denied.

Service connection for a bilateral foot disorder, to include as secondary to service-connected knee disorders, is denied.

Service connection for a right hip disorder, to include as secondary to service-connected knee disorders, is denied.

Service connection for a left hip disorder, to include as secondary to service-connected knee disorders, is denied.

Service connection for a right hand disorder, to include as secondary to service-connected knee disorders, is denied.

Service connection for a left hand disorder, to include as secondary to service-connected knee disorders, is denied.

Service connection for bilateral hearing loss is denied.

New and material evidence having been received to reopen the claim of entitlement to service connection for a skin disorder, the claim is reopened.  To this extent only, the benefit sought on appeal is allowed.


REMAND

With respect to the skin disorder claim, the Board notes that while there is evidence of skin problems in both the service treatment and post-service medical records, different diagnoses have been made regarding these problems.  Therefore, the Board finds that competent medical evidence is required to clarify whether the current skin disorder is etiologically linked to the documented in-service findings.  Consequently, a remand is required to accord the Veteran a competent medical examination to resolve this matter.  See McLendon, supra; Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

In regard to the knee and external otitis claims, the Board notes that the Veteran has been accorded VA examinations which evaluated these disabilities.  However, in his testimony at the February 2013 Board hearing the Veteran intimated that the symptomatology of these disabilities had increased in severity since the most recent VA examination thereof.  When a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Consequently, the Board concludes that these claims must be remanded to accord the Veteran new examinations to evaluate these service-connected disabilities.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (Where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Colvin, supra.

With respect to the TDIU claim, the Board notes that resolution of the skin disorder, knee, and external otitis claims may affect whether the Veteran is entitled to this benefit.  As such, these claims are inextricably intertwined, and the Board must defer adjudication of the TDIU claim until the development deemed necessary for the other claims have been completed.  

Accordingly, the case is REMANDED for the following action:

1.  Request the names and addresses of all medical care providers who have treated the Veteran for his skin, knees, and external otitis since February 2012.  Even if the Veteran does not respond, determine if there are any VA treatment records for the pertinent period.

After securing any necessary release, obtain those records not on file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service skin symptomatology; as well as the nature, extent and severity of his knee and external otitis symptoms and the impact of these conditions on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to determine the nature and etiology of his current skin disorder.  The claims folder should be made available to the examiner for review before the examination.

For any skin disorder found to be present, the examiner shoulder express an opinion as to whether it is at least as likely as not it was incurred in or otherwise the result of the Veteran's active service to include the documented findings of skin rash in the service treatment records.

A complete rationale for any opinion expressed should be provided.

4.  The Veteran should also be afforded new examination(s) to address the current nature and severity of his service-connected knee disorders and external otitis.  The claims folder should be made available to the examiners for review before the examination.

The functional impairment imposed by these disabilities should be indicated, and with regard to the knee disorders, the examiner should comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion.

A complete rationale for any opinion expressed should be provided.

5.  After completing any additional development deemed necessary, readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the last SSOC in September 2012, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


